Title: To Thomas Jefferson from Lefévre, Roussac & Cie., 11 July 1786
From: Lefévre, Roussac & Cie.
To: Jefferson, Thomas


Lisbon, 11 July 1786. Enclose an invoice for 140 bottles of wine of different sorts, shipped five days ago, on the ship François l’Union, Capt. Jn. Vollet, and consigned to Achard Frères, Rouen, for TJ’s account. Their charge of 68,400 reis is calculated at 432 reis for 3 livres; have drawn 60-day sight draft, for 450 livres, on TJ to the order of De Brissac & Paulet. They have exercised the utmost care in selecting these wines; trust TJ will be satisfied; and that he will feel confident in using their services in the future.
